                                                                                  U.S. DISTRICT COURT
                                                                              NORTHERN DISTRICT OF TEXAS
                                                                                        FILED
                       IN THE UNITED STATES DISTRICT OURT
                            NORTHERN DISTRICT OF TEXAS
                                                                                     AUG - 8 ?019
                                FORT WORTH DIVISION

                                                                               CLERK, U.S. DISTRICT COURT
TAYLOR ASHLEY EMMONS,                             §                               By·---.,.,.,~---
                                                                                    -   bcputy
                                                  §
              Movant,                             §
                                                  §
vs.                                               §    NO. 4:19-CV-492-A
                                                  §    (NO. 4:17-CR-158-A)
UNITED STATES OF AMERICA,                         §
                                                  §
              Respondent.                         §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of movant, Taylor

Ashley Emmons, under 28 U.S.C. § 2255 to vacate, set aside, or

correct sentence. After having considered the motion, its

attachments, the government's response, the reply, and pertinent

parts of the record in Case No. 4:17-CR-158-A, styled "United

States of America v. early Jean Benningfield, et. al," the court

has concluded that the motion should be denied.

                                                 I.

                                          Background

      On September 20, 2017, movant was named, along with others,

in a one-count information charging her with conspiracy to

possess with intent to distribute 50 grams or more of a mixture

and substance containing a detectable amount of methamphetamine,

in violation of 21 U.S.C. § 846. CR Doc. 1 75. On September 26,


      'The "CR Doc. _" reference is to the number of the item on the docket in the underlying
                                                                                        (continued ... )
2017, movant appeared before the court with the intent to enter a

plea of guilty to the offense charged without benefit of a plea

agreement. CR Doc. 90. Movant and her attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 95. They also signed a waiver of

indictment. CR Doc. 91. Under oath, movant stated that no one had

made any promise or assurance of any kind to induce her to plead

guilty. Further, movant stated her understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by her guilty plea; movant was satisfied with her

counsel and had no complaints regarding her representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true and correct.

        The probation officer prepared the PSR, which reflected that

movant's base offense level was 24. CR Doc. 120, , 19. Movant



        '( ... continued)
criminal case, No. 4: 17-CR-15 8-A.

                                      2
received a two-level enhancement for possession of firearms, id.

~   20, and a two-level enhancement for maintaining a premises for

distributing a controlled substance,      id.   ~   21. She received a

two-level and a one-level adjustment for acceptance of

responsibility. Id.    ~~   27-28. Based on a total offense level of

25 and a criminal history category of IV, movant's guideline

imprisonment range was 84 to 105 months. Id.          ~   86. The government

filed objections to the PSR, CR Doc. 126, to which movant

responded, CR Doc. 230. The probation officer prepared an

addendum to the PSR, accepting the government's objections and

recalculating movant's total offense level as 31 and her

guideline range as 151 to 188 months. CR Doc. 144. Movant made a

response to the addendum. CR Doc. 231. By order signed June 12,

2018,    the court noted that the response did not appear to lodge

objections to the addendum, but to the extent it might have been

intended to include objections, the court tentatively concluded

that such objections were without merit. CR Doc. 205.

        on June 15, 2018, the court sentenced movant to a term of

imprisonment of 188 months. CR Doc. 228. On June 19, 2018, movant

filed a document titled "Defendant's Waiver of Filing Notice of

Appeal." CR Doc. 237.




                                    3
                                                      II.

                                      Grounds of the Motion

        Movant urges four grounds in support of her motion, worded

as follows:

        GROUND ONE: Defendant's attorney advised her that
        appealing in McBryde's court only results in more time.

Doc.' 1 at PageiD' 4.

        GROUND TWO: Defendant's attorney failed to properly
        investigate causing errors in her presentence report

Id. at PageiD 5.

        GROUND THREE: Defendant's attorney was [sic]
        ineffective assistance of counsel since he failed to
        object to or correct the jail time.

Id. at PageiD 6.

        GROUND FOUR: Defendant's legal counsel was ineffective
        for failing to object to the enhancement for a drug-
        related premises.

Id. at PageiD 8.

                                                    III.

                                        Standards of Review

A.      28 U.S.C.         §   2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands



        2
            The "Doc.   " reference is to the number of the item on the docket in this civil action.
        3
        The "Page!D _" reference is to the page number assigned by the cou1i's electronic filing
system and is used because the typewritten page numbers are not the actual page numbers.

                                                       4
fairly and finally convicted.       United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice• resulting from

the errors.     Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.     It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.       United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F. 3d 555, 558 (5th Cir. 1996).       Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d 515,

517-18    (5th Cir. 1978)).




                                    5
B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

                                 6
deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282         (5th Cir.

2000).

                                 IV.

                              Analysis

     In support of her first ground, movant says that she was

intimidated "to the point that she signed the paper put in front

of her" waiving her right to appeal. Doc. 1 at PageiD 14. She

does not allege that she instructed her attorney to appeal and

that he failed to do so. A defendant who admits she told her

attorney not to file a notice of appeal cannot complain that the

attorney complied with her instructions. Roe v. Flores-Ortega,

528 U.S. 470, 477   (2000). Rather, she argues that her attorney

told her "that if she file   [sic]       an Appeal the court would likely

give her more time." Id. Movant fails to explain how that could

possibly be the case, since appeal comes after sentencing. In any

event, her contention is wholly unsupported. She does not

identify anyone who witnessed the conversation or who could

testify as to the representations allegedly made. See United

States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998).

Moreover, she does not identify the grounds she would have raised

or explain why they would have been meritorious. See Bridge v.

Lynaugh, 838 F.2d 770, 773   (5th Cir. 1988) (movant cannot merely

                                     7
allege a deficiency on the part of counsel but must affirmatively

plead the resulting prejudice).   In her reply movant adds that she

wanted an appeal and refers to the right of an attorney to file

an Anders brief, but she still does not say that she instructed

her attorney to file a notice of appeal. Doc. 8 at PageiD 57.

     In support of her second ground, movant alleges that her

attorney failed to investigate the "supposed" proffer of Shanda

Hawkins   ("Hawkins") against movant. Doc. 1 at PageiD 15. She then

goes on to discuss an attached letter dated May 2, 2019,

allegedly signed by Hawkins in which she states that she never

met movant "in the world" and there was never any drug

transaction between them. Id. at PageiD 18. Movant never explains

what her attorney was supposed to have done that he failed to do.

See United States v. Green, 882 F.2d 999, 1003   (5th Cir.

1989) (movant must allege with specificity what would have been

revealed and how it would have affected the outcome of the case)

Her conclusory allegations are insufficient. Miller, 200 F.3d at

282. As the government points out, Hawkins never said that movant

obtained drugs directly from her. Doc. 6 at 7 ; CR Doc. 126 at 2,

24. Thus, the letter attached to the motion is not inconsistent

with the drug quantity attributed to movant.

     In her third ground, movant makes the conclusory allegation

that her attorney was ineffective in not objecting to or

                                  8
correcting her jail time credit. Doc. 1 at PageiD 6. She fails to

provide any facts to support her allegation. The court is not

required to guess at the argument she intended to make. United

States v. Pineda, 988 F.2d 22, 23        (5th Cir. 1993). A complaint

about time credits would more appropriately be brought in a

proceeding under 28 U.S.C.     §   2241 in any event.

     In her fourth ground, movant says that her attorney was

ineffective for failing to object to the drug-related premises

enhancement. Doc. 1 at PageiD 8. She argues that the enhancement

cannot apply as a matter of law since her transaction was in a

hotel parking lot. Id. As explained in the PSR, the enhancement

was applied because movant utilized at least one motel room for

possession and distribution of methamphetamine. CR Doc. 158,            ~


21. Movant's modus operandi was to distribute drugs from motel

rooms. Id.   ~   5. On one occasion, movant fraudulently used her

grandmother's Marriott rewards to rent the room. Id.       ~   7. Any

objection to the enhancement would have been frivolous. Counsel

cannot have been ineffective for failing to raise such an issue.

Turner v. Quarterman, 481 F.3d 292, 298       (5th Cir. 2007); Green v.

Johnson, 160 F.3d 1029, 1037 (5th Cir. 1998).




                                     9
                                     v.

                                    Order

       The court ORDERS that the relief sought by movant be, and is

hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253 (c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED August 8, 2019.




                                                                          I
                                                                          I
                                                                          I
                                                                          I
                                                                          I
                                                                          '
                                                                          I




                                     10
